Title: Editorial Note on Promissory Notes, 1783
From: 
To: 


          Although the hostilities had ceased and most prisoners had been
            exchanged, American seamen who had escaped from British jails continued to appear at
            Franklin’s door seeking assistance. When they received it, they either signed or made
            their marks on triplicate promissory notes that Franklin had printed. Little is known
            about these men, as their notes were rarely filled in with anything other than their
            names and the amount.
          Seven men received 24 l.t. on May 20: Alexander Cox,
            Bannet and Stephen Jarboe, Barnard Limes, John White, John Wilson, and B. Youton. On May
            24 William Carter, John Collins, William Harris, and William Morgan each received the
            same amount. The passport that Franklin issued to them still survives; signed the same
            day, it identified them as American sailors and allowed them to travel to Nantes. Micel Benet signed a promissory note for
            24 l.t. on May 29.
          
          On July 10 William Pease and John Rush each signed notes for 15 l.t. Two days later, notes were issued for Robert Harrison, who received 24 l.t., and for Ann Jamie, who received twice that amount. This
            was presumably for herself and her husband: Ferdinand Grand’s accounts indicate that an
            Alexander “Jemmy” and his wife each received 24 l.t. On July 16 John Smith, taken in the Jack of Salem, was granted 24 l.t.
          Two handwritten receipts survive from this period. On June 15, Franklin wrote a receipt
            for James Fife, who signed it: “Recd. of Mr Franklin One Guinea to bear my Expences to
            Nantes in my way home to Philadelphia, which I promise to repay on Demand.” On July 6
            William Temple Franklin wrote a receipt for three sailors whose names appear on the
            Alphabetical List of Escaped Prisoners: “Recd from B. Franklin Esqr fifteen Livres each
            to assist us in getting to America.” It was signed by David Coleman, John Gray, and
            Thomas Howing.
        